Citation Nr: 1804481	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-15 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for plantar wart of the right foot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a dental condition, claimed as large cavities and teeth falling out.

5.  Entitlement to a compensable initial rating for hemorrhoids.

6.  Entitlement to a compensable initial rating for residuals of fracture of the left little finger.

7.  Entitlement to a compensable initial rating for pterygium of the right eye, status post pterygiectomy with corneal scar.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The May 2010 rating decision, in part, denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension, and granted service connection for pterygium of the right eye, status post pterygiectomy, with a noncompensable rating effective December 22, 2009.  In July 2010, the Veteran requested to reopen the claims for entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hypertension, and entitlement to a compensable initial rating for pterygium of the right eye, status post pterygiectomy.  While the RO treated this correspondence as a claim to reopen, the Board observes that the communication expresses disagreement with the May 2010 rating decision and was received within one year of notification of the denial.  Following issuance of a statement of the case (SOC) on April 3, 2014, a substantive appeal was received on May 2, 2014, within 60 days of issuance of the SOC.  Thus, the Board considers the July 2010 correspondence to be a timely notice of disagreement (NOD) with the May 2010 rating decision relating to the issues of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hypertension, and entitlement to a compensable initial rating for pterygium of the right eye, status post pterygiectomy.

The June 2011 rating decision also denied entitlement to nonservice-connected pension.  In July 2011, the RO received, in part, a NOD related to the issue of entitlement to nonservice-connected pension.  An April 2014 rating decision granted entitlement to nonservice-connected pension.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. at 452-54.  In this case the Veteran has made numerous statements that he is unable to maintain employment due to his service-connected disabilities.  The Board interprets his statements as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The issues of entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for a dental condition, claimed as large cavities and teeth falling out, entitlement to a compensable initial rating for hemorrhoids, entitlement to a compensable initial rating for pterygium of the right eye, status post pterygiectomy with corneal scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, at the October 2017 hearing, the Veteran requested that the appeal for entitlement to service connection for plantar wart of the right foot be withdrawn.

2.  On the record, at the October 2017 hearing, the Veteran requested that the appeal for entitlement to a compensable initial rating for residuals of fracture of the left little finger be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for plantar wart of the right foot have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to a compensable initial rating for residuals of fracture of the left little finger have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran has perfected an appeal as to the issues of entitlement to service connection for plantar wart of the right foot and entitlement to a compensable initial rating for residuals of fracture of the left little finger.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issues of entitlement to service connection for plantar wart of the right foot and entitlement to a compensable initial rating for residuals of fracture of the left little finger.  The statements were made on the record during the October 2017 hearing, satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues of entitlement to service connection for plantar wart of the right foot and entitlement to a compensable initial rating for residuals of fracture of the left little finger, the issues are dismissed.


ORDER

The issue of entitlement to service connection for plantar wart of the right foot is dismissed.

The issue of entitlement to a compensable initial rating for residuals of fracture of the left little finger is dismissed.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues remaining on appeal.

Entitlement to Service Connection for Hypertension

The Veteran claims that he has hypertension that is directly related to his active service.  Specifically, the Veteran testified that he had high blood pressure during service which is related to his current hypertension.  See, October 2017 Board hearing transcript.  The medical evidence of record reflects that the Veteran has a current diagnosis of hypertension.  See, e.g., April 2010 VA examination.  Additionally, an April 1975 service treatment record reflects that the Veteran had an elevated blood pressure reading.  

The Veteran was provided a VA examination in April 2010.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's diagnosis of hypertension and the Veteran's elevated blood pressure reading during his active service.  However, the April 2010 VA examiner did not provide an opinion as to whether the Veteran's current hypertension was related to his active service, to include the April 1975 in-service reading of increased blood pressure.  As such, the April 2010 VA examination is not adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service-connection claim, the examination must be adequate).  On remand, the VA examiner must provide an opinion as to whether the Veteran's hypertension is etiologically related to his active military service.      


Entitlement to Service Connection for Diabetes Mellitus, Type II     

The Veteran claims that he has diabetes mellitus, type II that is directly related to his active service.  Specifically, the Veteran testified that he had high blood sugar readings during his active service which are related to his current diabetes mellitus, type II.  See, October 2017 Board hearing transcript.  The medical evidence of record reflects that the Veteran has a current diagnosis of diabetes mellitus, type II.  See, e.g., April 2010 VA examination.  Additionally, a June 1975 service treatment record reflects an elevated blood sugar reading of 115.   

The Veteran was provided a VA examination in April 2010.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's diagnosis of diabetes mellitus, type II, and the Veteran's elevated blood sugar level reading during his active service.  The April 2010 VA examiner did not provide an opinion as to whether the Veteran's current diabetes mellitus, type II, was related to his active service, to include the June 1975 in-service reading of an increased blood sugar level.  As such, the April 2010 VA examination is not adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.   On remand, the VA examiner must provide an opinion as to whether the Veteran's diabetes mellitus, type II, is etiologically related to his active military service.  

Entitlement to Service Connection for Dental Condition

The Veteran contends that he has a dental disability, which he described in his initial claim as teeth falling out and large cavities that are etiologically related to his active service.  At the October 2017 Board hearing the Veteran testified that his current dental condition is due, in part, to root canals that he received during service.  See October 2017 Board hearing transcript.  The Veteran further testified that he has not received dental treatment since his active service.

The Veteran has not yet been afforded a VA examination relating to his claimed dental condition.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence). 

Here, the Veteran is competent to testify that he has lost teeth since his active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the five senses).  Additionally, the Veteran's service treatment records reflect that he received root canal therapy on tooth numbers 13 and 14 in July 1975.  Furthermore, the Veteran has competently and credibly testified that he has had dental conditions since his active service.   Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.   

Entitlement to Compensable Initial Ratings   

The Veteran was last provided a VA examination related to his service-connected hemorrhoids in November 2010, over seven years ago.  He was last provided a VA examination related to his service-connected pterygium of the right eye, status post pterygiectomy with corneal scar, in March 2011.  During the October 2017 Board hearing the Veteran testified that his service-connected conditions have increased in severity.  See October 2017 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disabilities may be determined.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Entitlement to a TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the service connection and increased rating issues that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU claim is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, the Board finds that the service connection and increased rating issues herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.  

Additionally, during the October 2017 Board hearing, the Veteran testified that he receives treatment for his service-connected disabilities at the Fayetteville, North Carolina VA Medical Center.  The most recent VA treatment records in the Veteran's claims file are from March 2014.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.      

Finally, a March 2011 correspondence from the Veteran's representative notes that the Veteran provided the RO with a CD of his Social Security Administration (SSA) records.  However, the Veteran's SSA records are not associated with the claims file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, on remand the RO must attempt to obtain the Veteran's records from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, and VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability, with respect to the issue of entitlement to a TDIU. 

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Fayetteville, North Carolina VAMC, to include from March 2014. 

3.  Contact the SSA and request all records relating to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

4.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, as well as identification of associated functional impairment with respect to occupational activities of substantially gainful employment.  The examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his active service.

The VA examiner must address the April 1975 service treatment record reflecting the Veteran had an elevated blood pressure reading.

5.   After the development in the first three remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, as well as identification of associated functional impairment with respect to occupational activities of substantially gainful employment.  The examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II is related to his active service.

The VA examiner must address the June 1975 service treatment record reflecting an increase in the Veteran's blood sugar level. 

6.  After the development in the first three remand directives, schedule the Veteran for a VA dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail as well as identification of associated functional impairment with respect to occupational activities of substantially gainful employment.

a)  Following review of the claims folder and examination of the Veteran, the examiner is asked to state the current diagnosis for each dental disorder found, to include whether the Veteran has any loss of teeth due to loss of maxilla or mandible bone due to trauma or disease.

b)  For any dental condition due to loss of maxilla or mandible bone due to trauma or disease, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's active service or is otherwise causally or etiologically related to his service.  

7.  After the development in the first three remand directives, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hemorrhoids.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's service-connected hemorrhoids as well as identification of associated functional impairment with respect to occupational activities of substantially gainful employment.  The record and a copy of this remand must be made available to the examiner.  

8.  After the development in the first three remand directives, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected pterygium of the right eye, status post pterygiectomy with corneal scar.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's eye disability as well as identification of associated functional impairment with respect to occupational activities of substantially gainful employment.  The record and a copy of this remand must be made available to the examiner.  The examiner must address whether the Veteran experiences impairment of visual acuity, disfigurement, conjunctivitis, or any other symptoms associated with his pterygium.  

9.  After completion of the above, readjudicate the issues on appeal based on a review of the expanded record, including the evidence entered since issuance of the statement of the case.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


